JUDGMENT
These causes came to be heard on the petition of the Environmental Protection Agency for panel rehearing as to remedy, and the responses thereto. On consideration thereof, it is
ORDERED and ADJUDGED that the judgment of this court filed July 29, 2016 remain in effect as to No. 11-1125, et al., American Forest & Paper Association, Inc., et al. v. EPA, and the above-captioned cases, in accordance with the opinion filed July 29, 2016. It is
FURTHER ORDERED and ADJUDGED that the numeric MACT standards set in the Major Boilers Rule for new and existing sources in each of the eighteen subcategories be remanded without vacatur for the agency to conduct further proceedings consistent with the court’s prior opinion issued July 29, 2016, in accordance with the opinion issued here in this date.